I dissent. The overt act of the felon is not in the presence of the custodian when the latter is inside a building, where he cannot see the felon enter and drive away with the truck in which are the goods covered by the policy. The presence of the custodian *Page 587 
must be apparent to the robber. It appears to me that Grimes v. Maryland Cas. Co. 300 Ill. App. 62, 20 N.E.2d 982, construes subdivision (c) of this policy more fairly than Buffalo Smoketeria, Inc. v. Metropolitan Cas. Ins. Co.143 Misc. 894, 258 N.Y. S. 581.